Citation Nr: 1300729	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-27 773 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January  and March 2009 rating decisions by the Lincoln, Nebraska RO.  In July 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the claims file.  At the hearing the Veteran requested, and was granted a 60 day abeyance period for the submission of additional evidence; duplicate medical records were submitted.  In November 2011, the Board remanded the matters for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to service connection for a variously diagnosed psychiatric disability to include PTSD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A knee disability was not manifested in service, arthritis of a knee was not manifested in the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability is related to his service or was caused or aggravated by his service-connected back disability. 


CONCLUSION OF LAW

Service connection for a bilateral knee disability, to include as secondary to a back disability, is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A January 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in February 2009 and August 2012.  As will be discussed in greater detail below, the Board finds these examinations (cumulatively) to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including Virtual VA (VA's online claims database), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's theory of entitlement to the benefit sought in this appeal is primarily one of secondary service connection.  He contends that a bilateral knee disability developed secondary to his service-connected lumbar strain, spondylolysis, and spondylolisthesis to include status post surgery, lumbar spine with residual scar (henceforth "back disability").  In pertinent part, service connection has been established for back disability, rated 20 percent from January 3, 2007 to December 1, 2009, and 10 percent from that date.  As the Veteran has also advanced a contention that his bilateral knee disability may have begun during service and persisted, the Board will also address a direct (i.e., to service) causation theory of entitlement to service connection.

The Veteran's STRs are silent for any complaints, treatment, or diagnosis regarding the knees.  On November 1951 service entrance examination, a scar was noted to the left knee.  On November 1953 service separation examination, the lower extremities were normal on clinical evaluation.

On February 1957 VA joints examination, the Veteran's extremities were normal on physical examination.  There were no complaints, findings, or diagnoses regarding the knees.

On January 1983 private treatment, the Veteran reported that he did a lot of "rodeoing" before he was in service.  He reported that in the previous four weeks, he had had a feeling of weakness in the left leg with a tight feeling and a limp.  He reported that he had been told that his left leg was short and might be contributing to his complaints of right hip and back pain.  On physical examination, he walked with an antalgic limp protective of the left leg.  On examination of the spinal area, he stood with a little pelvic obliquity because of some slight shortening of the left leg that was not severe.

On February 1984 private treatment, the Veteran reported that he was found to have a leg-length discrepancy and had been wearing a three-eighths inch lift on the left heel; he believed that his left leg was getting shorter in relation to the right leg and asked whether he needed a higher heel lift.  There was no pain, numbness, tingling, or weakness in either lower extremity.  On physical examination, he walked without a limp, he got up and down with ease, and the pelvis was level when he put his feet together.  It was noted that he had a habit otherwise of standing with the pelvis tilted downward to the left when his feet were a foot apart.  Measuring the anterior superior iliac spine to the medial malleolus, the leg lengths were equal.  The impression was that there was no evidence of a leg length discrepancy.

A January 1989 private operation report noted probable torn and degenerated medial meniscus of the right knee with low-grade chondromalacia of the patella, moderate chondromalacia of the medial femoral condyle, and mild chondromalacia of the medial tibial plateau of the right knee.  An arthroscopy was performed with partial medial meniscectomy and trim and shave of the articular surface of the medial femoral condyle.

On January 1990 private treatment, the impression was internal derangement of the right knee, probable recurrent medial meniscal tear or recurrent articular deterioration of the medial compartment, and low grade patellofemoral chondromalacia.  In February 1990, an arthroscopy was performed with arthroscopic partial medial meniscectomy, and shave of the medial femoral condyle, medial tibial plateau, and patella.

In February 1996, the Veteran underwent arthroscopy, trim of the medial meniscus and medial compartment shave and debridement and small area of patellar shave to the right knee.

On January 2000 VA treatment, it was noted that this was the Veteran's first visit to the VA Medical Center for treatment.  He reported problems with the right knee; he wore a brace.

On November 2000 private treatment, the Veteran complained of left knee pain for six months that was gradually getting worse; he denied any history of trauma.  It was noted that the left knee had been scoped two years earlier with a partial medial meniscectomy and partial lateral meniscectomy.  He underwent a left knee arthroscopy, partial medial meniscectomy, and partial lateral meniscectomy in December 2000.

On November 2002 private treatment, the Veteran reported left knee symptoms for six months, gradually getting worse; he denied any history of trauma.  He reported that he liked to work in his wood shop at home, and that the activity might precipitate his discomfort.  Following a physical examination, the impressions were moderately severe medial compartment degenerative joint disease of the right knee for which the Veteran was compensating well with a hinged knee brace, and early mild medial compartment degenerative joint disease of the left knee.

In a February 2007 statement, the Veteran stated that he had severe pain in his back and legs following service.

On May 2007 VA treatment, the Veteran was noted to have a past history of bilateral knee arthroscopic surgeries in 1980 and 2000; he wore two knee braces.  On June 2008 VA treatment, it was noted that the Veteran wore knee braces following arthroscopy in which some cartilage was removed and debrided.

On August 2008 VA treatment, the Veteran reported that his knees were very painful, and he was quitting his job with Meals on Wheels the following day as he did not want to drive during the winter.  On December 2008 VA treatment, bilateral knee minimal scars for scoping were noted on physical examination.

The Veteran submitted a January 2009 opinion statement from family physician Dr. Johnson, who noted that the Veteran has had degenerative arthritis in his knees, he also had chronic low back problems for which he had a VA disability rating, and he suspected that "those symptoms have contributed to his degenerative changes in his knees".  No explanation was offered in support of this opinion.

On February 2009 VA joints examination, the Veteran reported that he lifted with his legs/knees rather than his back, which caused knee problems.  He was unsure when he was first seen for treatment for his knees.  He reported having four scopes to the right knee and one to the left knee.  He reported having daily pain in the knees, as well as weakness if he walked too far.  He wore knee braces and took over-the-counter pain medications.  X-rays of the knees showed moderately severe degenerative changes in the right knee including intra-articular loose bodies, marginal spurring, probable chondrocalcinosis and very severe narrowing of the medial knee joint compartment; and mild degenerative changes in the left knee with evidence of chondrocalcinosis and minimal spurring, and minimal narrowing of the medial knee joint compartment.  The examiner opined that the Veteran's bilateral knee condition (mild on the left, severe on the right) is not caused by or aggravated by his back condition; the examiner noted that the Veteran is over 50 years post service and opined that this is the normal aging process.  The examiner found that there were no records in the claims file as to when the Veteran first sought treatment for either of his knees, and his initial VA examination for his back noted no knee problems and a normal gait.  Regarding using his legs to lift (to save his back) causing his knees to get bad, the examiner opined that it is not likely; it was noted that good back protection was taught as using the legs to lift and not the back.  The examiner noted that the Veteran also had aches and pains in other joints, including the shoulders, and these are also the normal aging process.  The examiner opined that it did not appear that the knee condition caused any problems with the Veteran's work history.  The examiner reiterated that there were no records to indicate when the bilateral knee condition first manifested and opined that it is not caused by or aggravated by the service-connected back condition.

The Veteran then submitted an April 2009 opinion statement from family physician Dr. Johnson, who noted that the Veteran became a patient in his office in 1978 and he first complained of pain in the right knee in 1988, at which time X-rays showed fairly minimal degenerative changes.  Dr. Johnson noted the Veteran's reported history of having 3 arthroscopies on the right knee and one on the left knee but he did not have any recent notes or comments about his complaints of knee pain or the documentation of the arthroscopies and findings there.

At the July 2011 videoconference Board hearing, the Veteran testified that he first sought treatment for his right knee at the Scottsbluff VA Medical Center in 1989, and for his left knee in about 2002.  He testified that he farmed for a couple of years after separating from service but had to stop due to his back and knees.   He was then a manager at a fertilizer plant for 17 years until he retired.

In November 2011, the Board remanded the matter to obtain outstanding VA and private treatment records according to the Veteran's testimony, and to afford him a new VA nexus examination.

VA records obtained pursuant to the remand show that the Veteran's earliest VA treatment was in January 2000, cited above.  An April 2007 VA treatment record notes that the Veteran was a new patient to the Black Hills Health Care System.

On August 2012 VA examination, the examiner noted that the Veteran has degenerative joint disease of both knees; the right knee is worse than the left and causes him a lot more pain but both knees do bother him.  He has not had knee replacement surgery; the Veteran reported that he was told that given his age and other risk factors, surgery might not be a good idea.  He reported having four arthroscopic surgeries on the right knee and one on the left; he could not specify when the surgeries were performed or for what indicates beyond that he had torn cartilages.  The examiner noted that the Veteran had a Gill procedure and posterolateral fusion for spondylolisthesis of L5-S1 in 1984; an August 1985 progress note indicated that he was doing well, and the records since reflected complaints of intermittent back pain but overall he did well.  The examiner then reviewed the medical history of the Veteran's knees including surgeries to the right knee in January 1989, February 1990, and February 1996, and to the left knee in December 2000.  The examiner did not find any preoperative records discussing any knee injuries or duration of symptoms, but the April 2009 letter from Dr. Johnson noted that he had been treating the Veteran since 1978 and his first complaints of knee pain were in 1988, one year prior to the first right knee scope.  At the time of the examination, the Veteran reported that his knees hurt all the time; the more he is on his feet, the more they bother him.  He cannot walk very far and is not seeing anybody actively about the knee problems.  He reported that the right knee swells up and both knees get warm and stiff and can give way, but there is no redness or locking.  He takes pain medication for his neck but does not take any additional analgesics for the knees.  He stated that his knees have bothered him for years but he cannot say when they started bothering him; he remembered they bothered him some when he was doing field work for a fertilizer company.  He cited an in-service back injury when he fell into a ravine, stating that when he fell he went down on his knees and they bothered him "a little" at that time.  He could not recall if his knees bothered him when he returned to regular duty or during the rest of his time in service.  The examiner reviewed the STRs as well as letters from the Veteran to his wife following his back injury and found that neither they nor the November 1953 separation examination mention any knee abnormalities.

The August 2012 VA examiner reviewed the Veteran's occupational history, which included working on a farm for 3 years after service, then in a nursery for 18 months, and then on the farm again for another year to year and a half.  He reported that farming bothered his back so he went to work for the county as a laborer, driving heavy equipment such as plows; he did not spend a lot of time on his feet.  He then worked in the field for a fertilizer company for 7 years, mixing and delivering bulk fertilizer, with not much lifting involved, and afterward he worked for 10 years as an office manager, with no time on his feet or lifting.  Finally, he worked for 10 years as a groundskeeper at a cemetery, using a riding lawnmower and occasionally doing some work that required him to be on his feet.  The Veteran suggested that his current knee problems are due to his back condition causing him to lift more with his knees.  The examiner asked which job demanded the most lifting, and the Veteran referred to working on the farm; his later jobs did not involve a lot of lifting.  Following a physical examination, the diagnoses included lumbar strain, spondylolysis, and spondylolisthesis, already service connected; and degenerative joint disease, bilateral knees, right worse than left, with history of three arthroscopies on the right knee and one on the left.  The examiner opined that it is less than likely that the Veteran's bilateral knee disability is related to, or caused by, his military service.  The examiner explained that the history given by the Veteran does not indicate that a significant knee injury occurred on active duty; the history does not show that the Veteran had persistent problems with the knees after the fall in service that injured his back; the STRs are silent for any knee problems on active duty including on separation examination; the letter from Dr. Johnson noted the Veteran's knee problems began in 1988 (35 years after he left service); there are no records showing that any knee conditions date back to the Veteran's military service; and given the age of onset of his knee problems, it is more than likely that the knee disability is of age-related etiology, rather than post-traumatic in nature.

The August 2012 VA examiner then opined that it is less than likely that the Veteran's bilateral knee disability is secondary to, or caused or aggravated by, his service-connected lumbar spine condition.  The examiner explained that none of the many orthopedic records in the claims file indicate that he had an abnormal gait due to his back condition, or that the knee disability was secondary to his back condition; records following the 1984 lumbar surgery showed the Veteran was doing well and did not indicate any gait abnormalities or knee problems.  The examiner further noted that the records do not show that, when the Veteran was complaining of knee problems in the late 1980s and beyond, that his back condition was causing significant symptoms or any gait issues, thus there is no temporal association between the onset of knee symptoms and back problems.  Further, the Veteran contends that his back condition caused him to lift with his knees, implying this caused excessive wear and tear on his knees, however he reported he did most of his lifting in his early post-service years and that his jobs after he quit farming did not involve a lot of lifting; the knee symptoms are first described as starting in 1988, which is many years after he had ceased farming, thus the onset of knee symptoms is not temporally associated with jobs that involved lifting.  Additionally, the examiner noted that lifting more with the knees (as the Veteran suggested he did due to his back condition) is the proper lifting technique that has been taught to patients for years, and if this technique were associated with the development of disabilities of the knees, it would not have stood the test of time as it has; the examiner was not aware of any medical literature that causally associates proper lifting mechanics with degenerative joint disease of the knees.  The examiner opined, given the age of onset of the Veteran's knee symptoms, that it is more than likely that they are of age-related etiology, rather than related to any back conditions.  Finally, the examiner stated that she was not aware of any medical literature that causally associates a lumbar condition such as the Veteran's with degenerative joint disease of the knees, particularly in the absence of any gait abnormalities.

The Veteran has also submitted VA treatment records showing findings similar to those on the VA examinations outlined above.

It is not shown that a knee disability became manifest in service and persisted, or that arthritis of a knee was manifested in the first postservice year.  The Veteran's STRs do not contain any evidence of persistent complaints pertaining to either knee during service, or any evidence of complaint, finding, treatment or diagnosis regarding either knee during service.  There is also no evidence of postservice continuity of bilateral knee complaints; by the Veteran's and his treating family physician's own accounts, such complaints began in approximately 1988 (one year prior to the first right knee surgery).  Postservice evaluation/treatment records provide no indication that any knee disability may somehow be directly related to the Veteran's service.  Accordingly, service connection for a bilateral knee disability on the basis that it was incurred or aggravated in service, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  Inasmuch as any reports of longer-existing bilateral knee complaints or symptoms are inconsistent with, and contradicted by, the Veteran's own accounts on examination regarding the onset of such problems, such reports are deemed obviously self-serving, and the Board finds them not credible.  

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  On August 2012 VA examination (the report of which the Board found adequate and probative), the examiner opined that the Veteran's bilateral knee complaints are unrelated to his service-connected back disability.  The provider noted the history of the claimed disability, and thoroughly explained the rationale for the opinion.  The examiner provided further rationale for the opinion by identifying other etiological factors for the bilateral knee complaints, including chronic degenerative changes associated with aging.  The examiner noted that a review of generally accepted medical literature found no support for the Veteran's alleged theory of causation.  The Board finds this evidence highly probative in the matter at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary with opinion supported by any explanation, the Board finds the August 2012 VA examiner's opinion to be persuasive.  

Regarding the Veteran's own opinion that his bilateral knee disability is due to his service-connected back disability, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between arthritis of the spine with that of other joints); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion on this question of causality (which is medical in nature and beyond lay observation) has no probative value.  See Jandreau, supra, at 1372, 1377.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability.  Accordingly, it must be denied.


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The Veteran seeks service connection for PTSD based on an alleged stressor of seeing a fellow service member, possibly from his own unit, blown up and killed by TNT, and assisting in picking up pieces of the individual's body and clothing afterward.  A review of the claims file and Virtual VA found that further development is necessary.  

In his September 2007 stressor statement, the Veteran reported having PTSD as the result of witnessing a soldier blown up while he was hooking up TNT for simulated explosions.  He stated that he was about 100 feet from the explosion, saw it happen, and then picked up the pieces of the body and clothing with three or four other soldiers.  He stated that he did not personally know the soldier or remember his name but he was a private whom the Veteran had seen around the compound and had probably spoken to several times.  He indicated that the incident occurred in June or July of 1952 while he was stationed at Augsburg, Germany with Company H of the 109th Infantry, 28th Division, 2nd Battalion.  In January 2008, the United States Army and Joint Services Records Research Center (JSRRC) responded to a records request that it was unable to corroborate the Veteran's stressor for the period of June to July 1952.  In later statements and testimony, the Veteran corrected the dates for the cited stressor incident to April or May 1952.  In August 2008, pursuant to the change of time period in which the stressor event allegedly occurred, the RO again sought verification of the event from the JSRRC.  In December 2008, the JSRRC responded that the National Archives and Records Administration (NARA) should be contacted for unit casualties and after action reports.  A separate December 2008 response from the JSRRC appeared to be negative for evidence corroborating the alleged stressor event but it appeared to be limited only to July 1952.  A December 2008 response from the United States Armed Services Center for Research of Unit Records (CURR) indicated that it did not possess any 1952 records of the Veteran's unit, to include with coordinated research with the NARA; it advised that the National Personnel Records Center (NPRC) should be contacted to verify non-hostile killings in July 1952.  In December 2008, the JSRRC made a formal finding of a lack of information required to corroborate the cited stressor.  

In its November 2011 remand, the Board found that, while the date ranges had been inconsistent, the Veteran did provide unit identification, a geographic location, and a date range of only four months to assist in the verification of his alleged stressor, and it was not adequately explained why this information would be insufficient to establish the occurrence of an event that resulted in the death of a service member (which should be verifiable).  The Board noted that review of the development suggested there was no attempt to verify the alleged stressor as occurring in April or May 1952.  The Board remanded the matter to allow further attempts at verification of the stressor event based on the information provided and to afford the Veteran another VA nexus examination if necessary.

The claims file includes a November 2011 PIES request to verify that a service member was blown up and killed by TNT while serving with Company H, 109th Infantry, 28th Division, 2nd Battalion, in April or May 1972, in or near Augsburg, Germany.

In April 2012, the RO sought verification of whether a service member was blown up and killed by TNT as the result of non-hostile action) from the JSRRC for April or May 1952.  In May 2012, the JSRRC responded that the research was coordinated with the United States Army Europe (USAREUR) G3 located in Heidelberg, Germany: according to the G3, the 28th Infantry Division was stationed in Augsburg, Germany during the cited time period.  The G3 historian was unable to document the cited incident, and JSRRC was unable to locate unit records submitted by the 2nd Battalion, 109th Infantry for the time period of the stressor.  However, it was able to obtain and research a unit history submitted by the 28th Infantry Division (28th Inf Div) for the period of January 1, 1947 to December 31, 1952, and the history did not document that a soldier was blown up during the cited time period.  JSRRC also researched other historical information available to it and could not document the incident took place in the cited time period.  JSRRC noted that it does not maintain the 1952 Morning Reports, DA Form 1, for the 2nd Battalion, 109th Infantry and suggested that a request be made to the NPRC in St. Louis to research the unit Morning Reports for the time period.

A May 2012 memorandum includes a summary of actions taken in an attempt to corroborate the Veteran's alleged PTSD stressor and found that the stressor could not be corroborated.

The Board finds that the matter must be remanded once more, as the development remains incomplete.  A review of the claims file indicates that Morning Reports for the specified unit were obtained for June and July 1952, pursuant to the original time frame cited by the Veteran.  However, Morning Reports for the corrected dates of April to May 1952 have not been obtained, even following the JSRRC's suggestion that they be requested from the NPRC.  The Board remains of the opinion that the occurrence of an event that resulted in the death of a service member should be verifiable, and verification would tend to corroborate the Veteran's claim (and if a fabrication, would weigh against his credibility).  The matter therefore must be remanded again.

Although the Veteran has been afforded a VA medical examination in connection with his claim of service connection for a variously diagnosed psychiatric disability to include PTSD, an additional examination will be necessary if the cited stressor is corroborated.  After the Veteran's complete service unit records have been developed, such an examination will be necessary if the alleged stressor is verified.  

Finally, VA medical records for the period from October 2011 to the present have not been requested or obtained.  This must be done.  Records generated by VA are constructively of record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand to acquire such VA records is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should arrange for exhaustive development to verify the Veteran's account that a service member was blown up and killed by TNT, by requesting the Morning Reports for his unit from April and May 1952.  The identifying information for this verification attempt should include that the unit was Company H, 109th Infantry, 28th Division, 2nd Battalion, and that the incident occurred in or near Augsburg, Germany.  If any development in this matter cannot be completed, the reason must be explained, and the scope of the attempt at such must be described.  

2.  The RO should also secure for the record copies of the complete updated (since October 2011) clinical records of any VA treatment the Veteran has received for psychiatric disability.

3.  After the above-sought development is completed, if and only if the cited stressor event is verified, the RO should arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the nature and likely etiology of any psychiatric disabilities, to include whether or not he has PTSD based on the verified stressor event in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer an opinion that responds to the following:

(a) Please identify, by medical diagnosis, each psychiatric disability entity found.
(b) The examiner should opine whether the Veteran has PTSD in accordance with DSM-IV based on the corroborated stressor event.  If PTSD is not diagnosed (despite the verification of the stressor event), the examiner should explain why the Veteran does not meet the criteria for such diagnosis.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The RO should then re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


